Citation Nr: 1721299	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1982 to August 1993, June 1996 to March 1997, May 1997 to September 1997, and December 2001 to December 2002.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Jackson, Mississippi RO has assumed the role of AOJ (Agency of Original Jurisdiction) of this appeal.  

In January 2015, this appeal was remanded to the AOJ for further development.  Specifically, the appeal was remanded to ensure that all pertinent actions had been taken to locate September 1998 service treatment records (STRs).  Of record, there are numerous negative responses to VA's efforts to obtain these records.  In February 2017, the Veteran was mailed a Formal Finding of Unavailability of Records notice.  As such, the Board determines that there has been substantial compliance with the January 2015 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The matters on appeal have been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is not etiologically related to active service: a chronic right knee disability was not present in service and did not manifest to a compensable degree within one year of service discharge; and there is no evidence relating the Veteran's right knee disability to service.

2.  The Veteran's low back disability is not etiologically related to active service: a chronic low back disability was not present in service and did not manifest to a compensable degree within one year of service discharge; and there is no evidence relating the low back disability to service.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(b), 3.309(a) (2016).

2.  The Veteran's low back disability was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(b), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in February 2009.  

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in November 2012 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The VA examiner reviewed the record, noted the history of the Veteran's right knee and low back symptoms and diagnoses, applied accepted medical standards and principles, and provided an opinion with supporting rationale.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements of service connection.  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  The theory of continuity of symptomatology does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

I. Right Knee

The Veteran contends that his right knee disability is related to his active duty.  Specifically, the Veteran has indicated that he injured his right knee playing basketball in service in 1997 and reinjured it during physical training in 2001 when he kicked and it popped.  He has indicated that his right knee pain has been consistent since his discharge.  (See January 2013 VA 9 form, January 2013 representative statement, and December 2013 hearing transcript).  

A July 1997 STR indicates that the Veteran hurt his right knee playing basketball.  An August 1997 STR indicates plica syndrome and that the Veteran was placed on a physical profile for his right knee.  

Following service, the record reflects that the Veteran underwent an orthopedic consultation for his right knee in January 2009.  The orthopedic consultation report indicates new complaints of right knee pain with an onset of six months prior.  The impression was a questionable ACL tear, and a MRI was ordered.  The subsequent July 2009 MRI revealed subchondral marrow with slight degeneration.  Minimal subchondral sclerosis was also noted.  Following the MRI, an August 2011 Nurse Practitioner note indicates right knee anthralgia.  

In November 2012, the Veteran underwent a VA examination to determine the etiology of his right knee disability.  The examiner noted the Veteran's 1997 diagnosis for plica syndrome and the July 2009 diagnosis for very early osteoarthritis found by magnetic resonance imaging showing subchondral sclerosis.  

The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that regarding plica syndrome in some individuals, the synovial plica is more prominent and prone to irritation.  He indicated that plica syndrome is best treated by resting the knee joint and the use of anti-inflammatory medications, which are usually sufficient to allow the inflammation to settle down.  The examiner further reasoned that a plica was not palpable on the present examination and there was no mention on the magnetic resonance image of plica being a problem.  Pursuant to this reasoning, the examiner opined that the Veteran did not have findings to suggest current plica syndrome and that it had resolved.  

Regarding the diagnosis of subchondral sclerosis, the VA examiner explained that subchondral sclerosis is defined as increased bone density or thickening in the subchondral layer of bone.  The examiner explained that it shows up on radiographs as abnormally dense bone along the joint line.  The examiner indicated that the Veteran's 2009 impression of subchondral sclerosis is simply an early radiographic finding of osteoarthritis or age-related arthritis, which is the degenerative change that occurs with normal aging and can be painful.  The examiner also indicated that there is nothing found to suggest this started during the Veteran's active duty.  The examiner noted that there is no documentation of any radiograph obtained of the knee in 2001.  The examiner further indicated that even if the Veteran was seen in service, the radiograph would need to show degenerative changes.  The examiner explained that with the findings on the Veteran's present knee radiograph that would not occur.  

Given the July 2009 assessment of subchondral sclerosis and the November 2012 VA examiner's explanation that it was an indication of very early osteoarthritis, the Board concedes that the Veteran has a current chronic diagnosis for the right knee.  As the Veteran's STRs note a basketball injury to the right knee, the Board also concedes an in-service incurrence.  

At issue is a medical link to the Veteran's service.  As arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), the Board has considered service connection on a presumptive basis, which would satisfy the third element of service connection.  

While the Veteran's July and August 1997 STRs indicate in-service complaints of right knee pain and an assessment of plica syndrome, the Veteran was not diagnosed with or treated for a chronic disability in service.  The November 2012 VA examiner explained that plica syndrome is not a chronic disorder.  Accordingly, the Board determines that a chronic right knee disability did not manifest during service.  

Nor does the record reflect that a chronic right knee disability to include arthritis was manifested within one year following service.  The Veteran was discharged from service in 2002, and he was not diagnosed with subchondral sclerosis, which is an early indication of osteoarthritis, until July 2009.  As a chronic right knee disability did not manifest within the presumptive period, the Board determines that the fact of chronicity in service is not adequately supported, and the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  

While the presumption of service connection does not apply, the Board has considered whether service connection may be awarded based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Following July and August 1997 in-service complaints of knee pain, the record does not reflect complaints of knee pain again until the January 2009 orthopedic consultation, which also dates the onset of the knee pain six months prior.  The Veteran was seen again for his right knee pain in August 2011.

While the record does not reflect complaints or treatment for right knee pain between 2002 and the January 2009 orthopedic consultation, the Board has considered the Veteran's statements that his right knee pain has been consistent since service.  The Board notes that the January 2009 orthopedic consultation dates the knee pain back six months prior, which presents a flaw in consistency.  

However, even considering the Veteran's statements to be credible and probative, his statements are outweighed by the November 2012 VA examiner's opinion linking the Veteran's right knee arthritis to age.  The VA examiner acknowledged the July 2009 MRI indicating subchondral sclerosis and provided a thorough rationale explaining the link between subchondral sclerosis and age induced arthritis.  The Board therefore finds the VA examiner's opinion to be the most probative indication of the etiology of the Veteran's right knee arthritis.  

Regarding the Veteran's in-service diagnosis of plica syndrome, the Board has considered service connection on a direct basis.  Given the STRs, a diagnosis is conceded, and the basketball injury to the Veteran's right knee establishes an in-service incurrence of an injury.  

Regarding a medical link, the November 2012 examiner opined that the Veteran's plica syndrome disorder has resolved.  The VA examiner provided a thorough rationale explaining what plica syndrome is and that it is the type of disorder that can be resolved with rest and steroids.  The VA examiner also indicated that the present examination did not indicate that the Veteran still had the disorder.  As such, the Board finds the VA examiner's opinion to be the most probative indication of the current status of the Veteran's plica syndrome.  As the Veteran does not have a current plica syndrome disability, service connection is not warranted.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted).  

The Board acknowledges the Veteran's statements in his December 2013 hearing that the November 2012 VA examiner only asked him questions about the plica syndrome and that he was treated for it in service.  However, the record reflects that the November 2012 VA examiner reviewed the record and applied standard medical principles in determining that the Veteran's plica syndrome has resolved.  

In sum, a chronic right knee disability did not manifest during or within the year following service.  While the Veteran has stated that his right knee pain has been consistent since service, the statement is outweighed by probative medical evidence to the contrary.  Additionally, the probative medical evidence also indicates that the Veteran does not currently have plica syndrome.     

Accordingly, the Board determines that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a right knee injury.  


II. Low Back

The Veteran contends that his low back disability is related to his active duty.  Specifically, the Veteran has indicated that he injured his back in service in 1984 in a parachute jump but that he did not seek treatment.  He has indicated that he reinjured his back in service doing sit-ups in physical training.  He has indicated that his low back pain has been consistent since his discharge.  (See January 2013 VA 9 form, January 2013 representative statement, and December 2013 hearing transcript).  

May 2001 and August 2002 STRs reflect in-service complaints of low back pain.  The STRs do not identify an injury to the back.  The August 2002 STR also reflects that the Veteran reinjured his back in February and April 2002.  It also indicates that the Veteran was placed on a physical profile for his back pain.      

Following service, the record reflects that the Veteran was seen for his low back in August 2011.  An August 2011 Nurse Practitioner note indicates an impression of chronic low back pain.  An October 2011 Primary Care letter indicates that a lumbosacral view revealed mild degenerative changes at L3 through L5.  The report also notes that there may be slight narrowing at the posterior L4-L5 and L5-S1 disks.  An April 2012 Primary Care note indicates chronic low back pain.  

In November 2012, the Veteran underwent a VA examination to determine the etiology of his low back disability.  The examiner noted the Veteran's May 2001 diagnosis for musculoskeletal back pain, August 2002 diagnosis of low back pain, August 2002 diagnosis of very mild degenerative changes thoracic spine, not lumbar, and 2011 diagnosis for mild degenerative disc disease lumbar spine (degeneration of intervertebral disc).  

The VA examiner confirmed arthritis of the thoracolumbar spine and indicated some findings of tenderness and mild curvature to the right at the thoracolumbar junction.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no finding of degenerative joint disease or arthritis on the lumbar (lower back) radiographs in 2002 and that the first finding of any changes on the lower back radiograph was 2011.  

The examiner noted the 2011 findings suggestive of mild disc disease but indicated that those findings were "clearly labelled" as "may be slight narrowing at the posterior L4-L5 and L5-S1 disks."  The examiner also noted that this slight narrowing was not verified on lumbosacral radiograph obtained during the present examination.  The examiner acknowledged that there was very mild degenerative joint disease evident presently.  However, the examiner explained that degenerative joint disease is age related and occurs at the Veteran's age in a number of people, many of whom are not aware of the radiographic changes and have no symptoms.  

Following the VA examination, there are additional treatment records regarding the Veteran's low back.  A March 2014 addendum report indicates low back pain.  An April 2014 Urology Consult note indicates low back pain.  An April 2014 Primary Care Nurse Practitioner note indicates chronic low back pain.  A June 2016 Urgent Care note indicates chronic low back pain and that the Veteran had been prescribed injections for his low back inflammation.  A November 2016 Emergency Room note indicates acute on chronic back pain for two weeks.  The note reflects that the Veteran denied any recent trauma and had indicated that the pain was consistent with similar episodes in the past occurring about every three months or so.

Given the Veteran's diagnosis for arthritis of the low back, the Board concedes that the Veteran has a current chronic diagnosis for the low back.  Regarding the second element of service connection, the Veteran has indicated that he injured his back in service in 1984 during a parachute jump but that he did not seek treatment.  He also indicated that he reinjured his back in service doing sit-ups.  As the Board has no reason to doubt the credibility of the Veteran's statements, the Board also concedes the in-service incurrence of an injury to the low back.  

At issue is a medical link between the Veteran's current low back disability and his service.  Again, as arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), the Board has considered service connection on a presumptive basis, which would satisfy the third element of service connection.  The Veteran's STRs do not reflect any manifestation of a chronic low back disability in service.  While the Veteran complained of low back pain in service in 2001 and 2002, there is no diagnosis or treatment for a chronic disability of the low back in service.  Therefore, the Board determines that a chronic low back disability did not manifest during service.  

Nor does the record reflect that a chronic low back disability manifested within one year following service.  The Veteran was discharged from service in 2002, and he was not diagnosed with subchondral sclerosis, which is an early indication of osteoarthritis, of the low back until 2011.  As a chronic low back disability did not manifest within the presumptive period, the Board determines that the fact of chronicity in service is not adequately supported, and the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  

While the presumption of service connection does not apply, the Board has considered whether service connection may be awarded based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d at 1331 (2013).  Following service, the first medical report of low back pain is an August 2011 Nurse Practitioner note indicating chronic low back pain.  Following that, there were complaints of low back pain in 2012, 2014 and 2016.  

The Board acknowledges that the Veteran was seen for his back prior to August 2011 but notes that those examinations were in regard to his cervical spine.  Furthermore, none of the examination reports for the cervical spine mention low back pain.  It is reasonable to believe that in reporting cervical and upper back pain, the Veteran would have also reported low back pain had it existed.  The Board also acknowledges the Veteran's reference to a July 2009 doctor's letter requesting an ergonomical workstation for his back pain.  Having reviewed the letter, the Board notes that the letter references the cervical spine only.  

While the record does not reflect complaints or treatment for the low back between 2002 and 2011, the Board has also considered the Veteran's statements that his low back pain has been consistent since service.  While the Board has no reason to doubt the credibility of the Veteran's statements, his claims are outweighed by the November 2012 VA opinion linking the Veteran's low back arthritis to age.  The November 2012 VA examiner provided a thorough explanation of the link between subchondral sclerosis and osteoarthritis.  The VA examiner also explained that the disorder would not have shown up even if the Veteran had undergone radiographs in service.  Given the well-reasoned opinion, the Board finds the VA examiner's opinion to be the most probative indication of the etiology of the Veteran's low back disability. 

In sum, a chronic low back disability did not manifest during or within the year following service.  While the Veteran has stated that his low back pain has been consistent since service, the statement is outweighed by probative medical evidence to the contrary.  

Accordingly, the Board determines that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  


ORDER

Entitlement to service connection for residuals of a right knee injury is denied.

Entitlement to service connection for a low back disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


